Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application 04/29/2022 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.  
The amendment of 04/29/2022 amends claims 1, 3, 7, 10-11, 13-14 and 17, cancels claims 2, 5, 8-9, 12, 15 and 20, and adds new claims 21-23.  The prior art rejections of claims 2, 5, 8-9, 12, 15 and 20 are moot in light of the cancelation of the corresponding claims.
Applicant’s argument (Remarks 04/29/2022 page 10-11) regarding the provisional double patenting rejections of the Final Rejection of 01/07/2022, have been found persuasive in light of the amendments to claims 1 and 17.  The corresponding rejections are withdrawn.
Applicant’s arguments (Remarks 04/29/2022 pages 11-19) regarding the prior art rejections over Singh and Meyer of the Final Rejection of 01/07/2022 have been found persuasive in light of the amendments to at least claims 1, 7 and 17.  The corresponding rejections are withdrawn.
Claims 1, 3-4, 6-7, 10-11, 13-14, 16-19 and 21-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179